Citation Nr: 0941824	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  99-00 392A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid and attendance and/or housebound status.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel




INTRODUCTION

The Veteran served on active duty from January 1961 to 
January 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the Veteran entitlement to special monthly 
compensation based on the need for regular aid and 
attendance/housebound status.  The Veteran subsequently 
initiated and perfected an appeal of this rating 
determination.  

This case was previously before the Board in May 2000, June 
2003, and August 2004 and, on each occasion, the claim was 
remanded for further development.  The Board is satisfied 
that there has been substantial compliance with the remand 
directives and the Board may proceed with review.  Stegall v. 
West, 11 Vet. App. 268 (1998).  
  

FINDINGS OF FACT

1.  The Veteran has been awarded service connection for 
anxiety disorder, with a 100 percent (total) rating, and for 
post-operative excision of basil cell carcinoma of the scalp, 
with a noncompensable rating.  

2.  Among his nonservice-connected disabilities, the Veteran 
has been diagnosed with muscular dystrophy, polymyositis, and 
hypertension.  

3.  The Veteran requires the regular assistance of another to 
perform activities of daily living based solely on his non 
service-connected disabilities.  





CONCLUSION OF LAW

The criteria for special monthly compensation based on the 
need for the regular aid and attendance and/or housebound 
status have not been met.  38 U.S.C.A. §§ 1114(l), 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.350, 3.352 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks special monthly compensation based on the 
need for regular aid and attendance and/or housebound status.  

Legal Criteria

Compensation at the aid and attendance rate is payable when 
the Veteran, due to service-connected disability, has 
suffered the anatomical loss or loss of use of both feet or 
one hand and one foot, or is blind in both eyes, or is 
permanently bedridden or so helpless as to be in need of 
regular aid and attendance.  38 U.S.C.A. § 1114(l).  
Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  

The following considerations are critical in determining the 
need for the regular aid and attendance of another person: 
inability of the Veteran to dress or undress himself, or to 
keep himself ordinarily clean and presentable; frequent need 
of adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid (this will not include the 
adjustment of appliances which normal persons would be unable 
to adjust without aid, such as supports, belts, lacing at the 
back, etc.); inability of the Veteran to feed himself through 
loss of coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the Veteran from 
hazards or dangers incident to his daily environment.  See 
38 C.F.R. § 3.352(a).  

It is not required that all of the disabling conditions be 
found to exist before a Veteran meets the criteria for the 
regular aid and attendance of another person.  The particular 
personal function which the Veteran is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establishes 
that the Veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  See 38 C.F.R. 
§ 3.352(a).  

The criteria for determining whether a Veteran is in need of 
the aid and attendance of another person may be met if he is 
bedridden.  "Bedridden" is defined as a condition that, 
through its essential character, actually requires that the 
veteran remain in bed.  The fact that a Veteran has 
voluntarily taken to bed or that a physician has prescribed 
rest in bed for the greater or lesser part of the day to 
promote convalescence or cure will not suffice.  The 
performance of the necessary aid and attendance service by a 
relative of the beneficiary or other member of his or her 
household will not prevent the granting of the additional 
allowance.  See 38 C.F.R. § 3.352.   

In Turco v. Brown, 9 Vet. App. 222 (1996), the U.S. Court of 
Appeals for Veterans Claims (Court) held that it was not 
required that all of the disabling conditions enumerated in 
the provisions of 38 C.F.R. § 3.352(a) be found to exist to 
establish eligibility for aid and attendance and that such 
eligibility required at least one of the enumerated factors 
be present.  The Court added that the particular personal 
function which the Veteran was unable to perform should be 
considered in connection with his or her condition as a whole 
and that it was only necessary that the evidence establish 
that the Veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  

To establish entitlement to special monthly compensation 
based on housebound status under 38 U.S.C.A. § 1114(s), the 
evidence must show that a Veteran has a single service-
connected disability evaluated as 100 percent disabling and 
an additional service-connected disability, or disabilities, 
evaluated as 60 percent or more disabling that is separate 
and distinct from the 100 percent service-connected 
disability and involving different anatomical segments or 
bodily systems; or, the Veteran has a single service-
connected disability evaluated as 100 percent disabling and 
due solely to service-connected disability or disabilities, 
the Veteran is permanently and substantially confined to his 
or her immediate premises.  38 C.F.R. § 3.350(i) (2009).  

Relevant Evidence

In the present case, the Veteran is in receipt of a 100 
percent (total) disability rating for anxiety disorder.  He 
has also been granted service connection, with a 
noncompensable rating, for post-operative excision of basil 
cell carcinoma of the scalp.  His combined rating is thus 100 
percent (total), effective since January 18, 1997.  Among his 
nonservice-connected disabilities, the Veteran has been 
diagnosed with muscular dystrophy, polymyositis, and 
hypertension.  

Review of the claims file, consisting of three volumes, 
reveals voluminous medical records concerning the Veteran's 
various service-connected and nonservice-connected 
disabilities.  In particular, a January 1997 psychiatric 
examination performed by a private psychiatrist for VA 
indicated the Veteran experienced frequent stress episodes 
and panic attacks which effectively rendered him unemployable 
and seriously impaired his social and familial relationships.  
However, he was not noted to be housebound, or to require the 
aid and attendance of another person, and the examiner did 
not state that the Veteran was incompetent.  

Another psychiatric examination was performed on behalf of VA 
by a private psychiatrist in June 2002.  Because of the 
Veteran's inability to negotiate stairs, the examiner visited 
the Veteran at the Veteran's home.  On arrival, the Veteran 
was observed to be out of bed.  He wore glasses to aid his 
vision.  On examination, he was without cognitive impairment, 
dementia, or related symptomatology.  The examiner found no 
need to have the Veteran declared incompetent.  Generally, 
the Veteran was able to perform most tasks of daily living, 
except those that required full use of his motor skills of 
the upper extremities.  

In March 2001, the Veteran was treated at a private medical 
facility for hypertension and related coronary complications.  
He was afforded cardiac catheterization and angioplasty.  A 
cerebral embolism was also noted.  A May 2004 letter from a 
private physician confirmed a current diagnosis of 
polymyositis.  The Veteran was noted to have lost strength in 
all four extremities.  In October 2004, the Veteran was 
diagnosed with heart disease, unspecified, and hepatitis.  A 
January 2005 outpatient consultation report shows that the 
Veteran was unable to negotiate stairs, but was able to walk 
in a normal fashion.  

The Veteran was to be afforded another VA medical examination 
pursuant to the Board's August 2004 remand order; however, 
such an examination was unable to be accomplished.  The 
Veteran is noted to reside overseas, many miles from the U.S. 
embassy and not convenient to VA medical facilities.    

Analysis

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against the award of 
special monthly compensation based on the need for regular 
aid and attendance and/or housebound status.  The critical 
question to be determined in this case is whether the 
Veteran's service-connected disabilities, anxiety disorder 
and post-operative residuals of basil cell carcinoma 
excision, result in the need for regular aid and attendance 
of another person because of resultant helplessness.  Based 
on its review of the record, the Board concludes that the 
criteria are not shown to have been met.  Although the 
Veteran's service-connected anxiety disorder has caused him 
some functional impairment, the competent medical evidence of 
record does not indicate that this disability alone renders 
him bedridden, confined to his home, or unable to care for 
his daily personal needs or to protect himself from the 
hazards of daily living without assistance from others.  
Regarding his residuals of basil cell carcinoma, this 
service-connected disability is likewise not shown to result 
in any significant degree of impairment, let alone requiring 
the need for aid and attendance or rendering the Veteran 
housebound.  Instead, it appears that the Veteran's non 
service-connected muscular dystrophy, polymyositis, and 
hypertension have rendered him so helpless as to require the 
aid and attendance of another.   

The Veteran, himself, has alleged that his service-connected 
disabilities render him essentially helpless, homebound, and 
in the need of aid and attendance.  However, as a layperson, 
he is not capable of making medical conclusions; thus, his 
statements, unsupported by the medical evidence, are not 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  It is true that the Veteran's lay statements may 
be competent to support a claim for VA benefits by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  However, 
the Veteran's statements regarding his level of impairment 
are unsupported by the medical and other evidence of record 
and cannot be accepted as competent medical evidence.  

In conclusion, the preponderance of the evidence is against 
the award of special monthly compensation due to the need for 
regular aid and attendance and/or housebound status.  As a 
preponderance of the evidence is against the award of the 
benefit sought on appeal, the benefit of the doubt doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).  

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary (1) notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment; (2) provide examples of the types of 
medical and lay evidence that may be obtained or requested; 
(3) and further notify the claimant that "should an increase 
in disability be found, a disability rating will be 
determined by applying relevant [DC's]," and that the range 
of disability applied may be between 0% and 100% "based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds 
sub nom. Vazquez-Flores v. Shinseki, --- F.3d ----, No.2008-
7150, (Fed.Cir. Sept. 4, 2009).

Complete notice was sent in September 2003, September 2004, 
June 2007, and March 2009 letters and the claim was 
readjudicated in a May 2009 supplemental statement of the 
case.  Mayfield, 444 F.3d at 1333.

The Board further finds that VA has complied with the duty to 
assist by aiding the appellant in obtaining evidence.  It 
appears that all known and available records relevant to the 
issues on appeal have been obtained and are associated with 
the Veteran's claims file.  The RO has obtained the Veteran's 
service treatment records, as well as VA and non-VA medical 
records.  He has also been afforded VA medical examinations 
on several occasions, most recently in June 2002.  As above, 
the Board observes the Veteran was to be afforded another VA 
medical examination pursuant to the Board's August 2004 
remand order; however, such an examination was unable to be 
accomplished.  The Veteran is noted to reside overseas, many 
miles from the U.S. embassy and not convenient to VA medical 
facilities.  Nevertheless, a letter was sent him in March 
2009 to determine the feasibility of affording him a VA 
evaluation in his country.  However, that letter was returned 
to VA undelivered.  "[T]he duty to assist is not always a 
one-way street.  If a [claimant] wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Thus, the Board finds that all reasonable efforts 
have been exhausted to fulfill VA's duty to assist the 
Veteran.  The Board is not aware, and the Veteran has not 
suggested the existence of, any additional pertinent evidence 
not yet received.  

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by any failure of VA in its duties to 
notify and assist claimants, and that any such violations 
could be no more than harmless error.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  The Veteran's 
claim has been fully developed, and he has been afforded all 
due notice; thus, adjudication of his claim at this time is 
warranted.  


ORDER

Special monthly compensation based upon the need for regular 
aid and attendance or on account of being housebound is 
denied.  




____________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


